Title: To James Madison from Hugh Williamson, 21 May 1789
From: Williamson, Hugh
To: Madison, James


Dear sirEdenton 21st May 1789
I am just informed by Govr Johnston that a Treaty is to be held on the 24th Inst at french Broad by the Indian Agent for the southern Departmt & the three Commissioners from the States of Georgia South Carolina & North Carolina. That Sevier lately called Governor of an insurgented State has submitted to the Govt of North Carolina and taken the accustomed Oaths. There is an End to the new, so called, State. Our Governor and Council have prepared a very pretty Address to the President of the U. S. which may possibly pass through your Hands.
Our People near the Sea Coast are in gr[e]at Pain on the Idea of being shut out from the Union. They say that unless they can continue in the Coasting Trade without the Alien Duty they must starve with their Families or remove from the State. Can no Exception be made in favour of such apparent Aliens for so long as to the first of Jany next?
Be so good as [to] give furtherance to the inclosed & oblige Dr sir Your most obedt servt
Hu Williamson
